 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding Material and Dump Truck Drivers,Local No.36,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(The Griffith Company)andAssociatedIndependentOwner-Operators,Inc.Case21 -CC-963October 28, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn June 22, 1967, Trial Examiner Maurice M.Miller issued his Decision in the above-entitled pro-ceeding, finding that Respondent had not engaged inthe unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the ChargingParty filed exceptions to the Trial Examiner's Deci-sion and supporting briefs, and the Respondent filedan answering brief.Pursuant to the provisi -ins of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner, with the following addition.The complaint alleged that Respondent had viola-ted Section 8(b)(4)(ii) of the Act by threatening,coercing, or restraining The Griffith Company withobjects of (1) forcing certain self-employed truck-owner-operators to become members of RespondentUnion; and (2) requiring Griffith to cease doingbusiness with said persons.We agree with the Trial Examiner's finding thatRespondent did not coerce Griffith and therefore thatno violation of Section 8(b)(4)(ii) occurred, whateverthe ultimate objects of Respondent's conduct. On theissue of coercion of Griffith, we note particularly (inaddition to the findings and decision of the TrialExaminer on that issue) the following testimony ofGriffith's project superintendent Koon given on cross-examination by Respondent's counsel:Q. Isn't it a fact then, that on October 18when McDonald pointed out to you or whenMcDonald declared that some of the men wouldhave to come down to the union office to becleared, that you asked him whether the union wasgoing to shut down the job?A. Yes, in effect, yes, uh-huh.Q.Well, isn't that what you were asking?A. Yes, uh-huh.Q. And did he not tell you in response to thatquestion, that no, they were not going to shutdown the job, they just wanted to get the menproperly cleared, isn't that correct?A. Uh-huh.Q.Will you answer audibly for the Reporter?A. I did, yes.This testimony indicates clearly that Respondentdid not threaten or coerce Griffith.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.MEMBER JENKINS, dissenting-'Contrary to the majority's view, the real issue iswhether Griffith, the Employer here, was "threat-ened, coerced or restrained" by thinly veiled threatsof troubleifthree nonunion owner-drivers were notpulled off the job and required to get "clearance"from the Union's San Diego office, and not whetherthey were going to shutdown the jobwhilethey weregetting "clearance." This is especially true where all"union" drivers were cleared at the jobsite, butowner-drivers Post, Schlager, and Oldham, nonuniondriversor drivers not currently members of theUnion, were required to seek clearance in San Diego,where by some coincidence they were cleared for thejobafteragreeing to join or to reinstate their unionmembership.Griffith had previously been involved in a disputewith the Union and the owner-drivers Association,both of whom were competing to represent owner-drivers. There was undisputed testimony that Wright,Griffith's concrete superintendent, told a nonunionowner-driver that he was going to have to cut him offthe job because he [Wright] did not want to have thejob shutdown or get a picket line thrown up.Moreover,Koons, project superintendent testifiedthat at one point in this dispute he told McDonald,the Teamsters representative that "if they [owner-drivers]was going to be laid off he'd [McDonald]have to lay them off, I wasn't going to because Ithought this had been settled in a prior case."1In adopting the Trial Examiner's conclusions on the 8(b)(4)(u)upon a neutral employer's operations necessarily precludes a finding ofissue, we disavow any implication that absence of an economic impactan 8(b)(4)(u) violation on some other basis.173 NLRB No. 62 BLDG MATERIAL & DUMP TRUCK DRIVERSOn October 18, the date of the dispute, Rollston,projectmanager questioned McDonald as to whatwould be the consequences if the Employer refusedto send the men in question down to the Union officeand McDonald's response was "that will be it "2Consequently, with such a background and in sucha context Rollston's conclusion that the job would beshut down if these men were not required to be"cleared" by the Union was reasonable and logicalEven if the possible consequences were overstated, itisclear that McDonald's remark was a thinly veiledthreat that coerced or at least restrained Rollston(and therefore Griffith) into pulling these owner-dnvers off the job and requiring them to journey intoSan Diego for clearance at the Union hall. In the past,the Board has found similar veiled threats to consti-tute threats, coercion, or restraint within the meaningof Section 8(b)(4)(u) of the Act.' It is clear,therefore, and I would find that Griffith was threat-ened, coerced, or restrained with an object of gettingthem to cease doing business with certain owner-drivers who were not Union members There remainsfor resolution whether the Union did engage in suchcoercion or restraint for an alternative objective,namely, that of getting these nonunion owner-driversinto the Union.A careful review of the record establishes that theUnion used a so-called "clearance" clause as a meansof securing union membership before permittingowner-dnvers to continue working on the job.HerschellWright, Griffith's concrete superintendent,whose testimonywasundisputed,statedthatMcDonald, business agent of Respondent Union toldhim that owner-drivers on this project would not berequired to transfer into the Union's San Diego localif they had a "paid up card" or clearance. Thisnecessarily infers union membership, if not in Local36, in one of the other Teamster locals. WilliamPeters, a truck foreman who represented the brokersupplying the owner-drivers, stated that when re-cruiting owner-drivers for the job he informed themthat they were required to be union members, inaccord with instructions from Mr. Wright.On October 18, when McDonald visited the jobsite,he approached all owner-drivers and asked for theirunion cards. Of approximately 21 owner-drivers onthe job, 5 were not members of the TeamstersUnion.'With the approval of Griffith Companyrepresentatives they were pulled off the job and told2 Transcript, p. 80.3IBEW, Local 5 (Jonel Construction Co.),164 NLRB No. 58;Southern Construction Co.,132 NLRB 673 at 680, National SymphonyAssociation,157 NLRB 735 at 742.4 Two other drivers,Kermitand Donald Chick, who were also notTeamstersmembers, testified they were similarly confronted byMcDonald and requested to showtheir unioncards. Because of conflicts349they could not continue until cleared by the Union.Oneowner-driver,Schwarz, immediatelymadeapplication to the Union and was permitted tocontinue working. Flowers, a former Teamsters mem-ber who had been suspended, reinstated his member-ship and was also permitted to resume working. Threeother owner-dnvers, Post, Schlager, and Oldham, whowere not members of the Union were also pulled offthe job and told to report to the Union's San Diegooffice for "clearance." It seems obvious that whenowner-dnvers are told with the approval of manage-ment that they cannot continue working until clearedby the Union, such conduct is coercive and encour-ages immediate union membership. The only questioniswhether this coercion is "lawful" because it is incompliance with a clearance clause in an existingcontractbetween the Teamsters and Griffith orunlawful in that union membership is required beforeclearance is granted. It is the testimony of whatoccurred at the Union office that the Trial Examinerfound unnecessary to consider because he found no"coercion" at the jobsite. This ignores, of course, thefact that what occurred at the Union office may wellbe determinative in ascertaining whether in fact theUnion's "clearance" procedures were valid and basedon nondiscriminatory considerations or were merely apretext for requiring union membership as a condi-tion of clearance or referralThe testimony of owner-driver Post concerningevents at the Union hall which the Trial Examinerfoundunnecessaryto consider went as follows:Q. You were speaking to the group of them[Teamster representative] or were you directingyour questions to anyone in particular?A. [Mr. Post] I believe I was directing myquestions to Mr. McDonald, and he told me thatI-he said "You already know what we want, you'vebeen through this before"Q. Are these his exact words? To the best ofyour recollection?A. To the best of my recollection.Q. Did Mr. Lyons [president of the local] sayanything to you then?A Yes, he did, he said that they wanted us tobe members of that local.Q. That is Teamsters Local 36?A. Yes, sir. (Record, p. 199)After agreeing to join the Local if the Union wassuccessful in getting a withdrawal card from anotherwith other testimony that only "three"truckdrivers were involved in aclearance problem and because of certain other minor contradictions intheir testimony,the TrialExaminer concluded their testimony was notreliable or probativeAs the record is replete with other evidence, nopurposewouldbe served in taking issue withthe TrialExaminer'sdisposition as to these two men 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal,Postwas referred back to the job with aclearance slips with the notationifwe can get this man a W/C [withdrawal card]will be up Thursday and let you know, o.k. towork until then.The clearance slip (an undisputed and objectivepieceof evidence) rather obviously can only beinterpreted to mean that his clearance is dependenton getting a withdrawal card ... ergo ... his clear-ance is dependent on the status of his union member-ship. It is also clear that joining the Union was arequirement for referral and not merely a fulfillmentof Post's request.'The two other drivers who went to the Union halltestified similarly and they either joined the Union oracquiesced in the Union's attempts to get withdrawalcards from other locals before they were cleared forreturn to work at the Griffith jobsite.It seems clear that McDonald's only interest was inmaking sure that all owner-drivers on the job wereTeamsters members in good standing and proof ofownership of the truck involved was in fact, immate-rial.'Peters testified that McDonald had personallycleared him for the job after he had produced hisTeamsters card and paid up receipt indicating he hadpaid his dues and that McDonald did not check orrequest his truck registration. This substantiates thetestimony of Post who testified in a similar vein.8Furthermore,Grago, business manager for theAssociation, testified that he offered to get the truckregistration for the three drivers and present them toMcDonald there on the job in order to get them backto work and that McDonald responded "You knowthere's more to it than that and they'll have to go toSan Diego." McDonald not only did not dispute thistestimony but admitted that he did not give aresponse to repeated questions about what clearancemeant 9In sum, we have the testimony of Wright, Peters,Post,Oldham, Schlager establishing that unionmembership in good standing was required as aprerequisite to "clearance" for a job with Griffith.Moreover,McDonald admitted that when he ap-proached owner-drivers on the jobsite, his first re-quest was for their Teamsters card and that whenqueried by Grago as to what clearance meant, he didnot respond except to state that the drivers involvedhad to go to the Union hall for clearance. In addition,we have the testimony of what occurred at the SanDiego Union hall substantiated by the referral slipgiven to Post that subject to securing a withdrawalcard it was O.K. to work "until then." Thus, whenthe record is considered as a whole, the finding thatunion membership was not a prerequisite for referralor "clearance" is incredible on its face.Consequently, I find the record more than adequa-tely supports a finding that an alternative objective ofthe threats directed to Griffith was to force nonunionowner-dnvers into the Union,an objective prohibitedby Section 8(b)(4)(ii)(A) of the Act.In view of certain record evidence previously citedand not considered by either the Trial Examiner ormy colleagues,and the failure to decide the legal issueof whether these owner-drivers are employees orindependent contractors,Icannot join in dismissingthis complaint.5G.C. Exh. 7A.6 Post testified at page 226 of the record as follows"Q. In otherwords did they [McDonald or Lyons,union president] demand fromyou that you get a withdrawal card from Local 235" or words to thateffect'?A. In words to that effect,yes, I had to get a withdrawal cardbefore I was issued a permanent clearance to work that job."Post had not been a union member for some years.7 The record establishes that only owner-drivers were on the job atthe time of this controversy,and that Griffith's regular truckdriveremployees were not being used8 In view of corroborating testimony by Peters, Wright, Schlager,Oldham, and admissions by McDonald and the referral slip issued toPost subsequently at the Union hall, the crediting of McDonald'stestimony over that of Post concerning events occurring at the jobsite isnot sustainable as it is not supported by the record as a whole.9 The fact that Grago asked for clarification of what "clearance"encompassed was corroborated by the testimony of Mr. Koons at p. 96of the recordDECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner. Upon a charge andamended charge, filed and duly served, the GeneralCounsel of the National Labor Relations Board caused aComplaint and Notice of Hearing to be issued and served uponthe parties herein. (Associated Independent Owner-Operators,Inc., designated as Complainant Association within this deci-sion,had filed its original and first amended charges onOctober 19th and December 19, 1966, respectively. GeneralCounsel's ComplaintissuedJanuary 5, 1967. All dates citedwithin this Decision refer to 1966, unless otherwise noted.)Therein, Building Material and Dump Truck Drivers, Local No.36, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, designated the RespondentUnion herein, was charged with the commission of certainunfair labor practices affecting commerce, within themeaningof Section 8(b)(4)(ii)(A) and (B) of the National LaborRelations Act, as amended, 61 Stat. 136, 73 Stat. 519 Copiesof the Complaint and Notice of Hearing were served upon therespondent labor organization. Within Respondent Union'sduly filed answer, certain factual matters set forth in GeneralCounsel's Complaint are conceded; Respondent Union, how-ever, has denied the commission of any unfair labor practicePursuant to notice, a hearing with respect to the issues washeld at San Diego, California, between February 2 and 6,1967, before me. The General Counsel and Respondent Unionwere represented by counsel, Complainant Association wasrepresented by its business manager. Each party was afforded afullopportunity to be heard, to examine and cross-exarrunewitnesses,and to introduce evidence pertinent to the issues.Since the hearing's close,briefs have been received from bothcounsel for the General Counsel and Respondent Union, thesehave been duly considered. BLDG MATERIAL & DUMP TRUCK DRIVERS351Upon the entire testimonial record, documentary evidencereceived, and my observation of the witnesses, I make thefollowingFINDINGSOF FACTITHE BUSINESS OF THE EMPLOYERThe Griffith Company, designated as Griffith within thisDecision,maintains its principal office at Los Angeles, Cali-fornia, there it functions as a general contractor within thebudding and construction mdustry. Throughout the periodwith which this case is concerned, and since then, Griffith wasengaged, and continues to be engaged, in the construction of a9 5 mile stretch of U.S. 101 (Interstate Highway 5) approxi-mately 5 miles north of Oceanside, California, this highwayproject is 91 52 percent federally financed, and forms part ofthe interstate highway system. Griffith's construction work isbeing performed pursuant to a State of California, Division ofHighways, contract valued in excess of $8,300,000. In connec-tion with project work, Griffith has purchased and received, orwillpurchase and receive, goods, materials, and suppliesoriginatingoutside the State of California, valued at asubstantial amount.Upon these facts, which are conceded to be correct, I findthat Griffith is now, and has been throughout the period withwhich this case is concerned, a person within the meaning ofSection 2(1) of the Act, engaged in commerce and businessactivitieswhich affect commerce within the meaning ofSection 2(6) and (7) of the statute. (This determination rests,partially, upon Respondent Union's pleaded concession thatGriffith functions as a general contractor in the building andconstruction industry. I take official notice that the "buildingand construction industry causes the flow of large quantities ofgoods" in interstate commerce.N.L.R.B. v InternationalUnion of Operating Engineers, Local571, 317 F 2d 638 (C.A.8), N.L.R.B v. Plumbers Union,299 F 2d 497, 500 (C A 2),Sheet Metal Workers International Association, Local 299,131NLRB 1196, 1198-1200. So far as I can determine-thoughthismatter was not specifically pleaded by General Counsel,nor conceded in Respondent Union's answer-counsel forRespondent Union would not contest this determination.)With due regard for the jurisdictional standards which theBoard presently applies, I find assertion of the Board'sjurisdiction in this case warranted and necessary to effectuatestatutory objectives.11.THE LABOR ORGANIZATION INVOLVEDBuilding Material and Dump Truck Drivers, Local No. 36,InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, designated as RespondentUnion within this decision, is, concededly, a labor organizationwithin the meaning of Section 2(5) of the Act, as amended.Throughout the period with which this case is directlyconcerned, and since then, Business Agent Hugh McDonald hasrepresented Respondent Union, and has functioned as its agentwithin the meaning of Section 2(13) of the Act, as amended.III.THE UNFAIR LABOR PRACTICESA. IssuesThis case derives from certain developments in connectionwithGriffith'shighway project operations near Oceanside,California, purportedly, such developments reflected Respon-dent Union's effort to make sure that all truckdrivers workingon Griffith's project maintained membership in good standingwith Respondent Union, or some other Teamster Union localSubstantially, General Counsel charges that some truckdriverson Griffith's project were really independent contractors, whoboth owned and drove their own trucks, and that RespondentUnion's effort to require their union membership should beconsidered subject to statutory proscription because Respon-dent Union's representatives "threatened, coerced and restrain-ed" general contractor Griffith, for the dual purpose of forcingor requiring such self-employed truckdrivers to join Respon-dent Union or some other Teamster Union local and, further,forcing or requiring Griffith to cease doing business with suchself-employed owner-operators, or with other self-employedowner-operatorswho did not maintain Teamsters Unionmembership, contrary to Section 8(b)(4)(u)(A) and (B) of thestatute.RespondentUnion contends that the course ofconduct with which it stands charged reflects nothing morethan its legitimate try to enforce lawful provisions within acollective-bargaining contract, pursuant to which Griffith wasbound. Further, Respondent Union suggests-so far as I candetermine its position-that, since those truckdrivers withwhom this case is concerned were performing services forGriffithwithin the geographical limits of their particularhighway construction jobsite, representatives of the designatedorganization were contractually and legally privileged to treatsuch drivers as Griffith employees, thus, so RespondentUnion's contention seemingly goes, conduct presumptivelycalculated to compel their reinstatement or maintenance ofTeamster Union membership cannot properly be considered tofallwithin Section 8(b)(4)'s proscription. Finally, RespondentUnion contends that representatives functioning in its behalfdid not, in any event, threaten, coerce, or restrain Griffith'smanagement, within the meaning of the statute.B.Facts1.Backgrounda.The Relevant Contractual ProvisionThroughout the period with which this case is concerned-soallparties concede-work on Griffith's Oceanside highwayconstruction project,within the Respondent Union's tradejurisdiction,was governed by the terms of the so-called"Master Labor Agreement For San Diego County" previouslynegotiatedbetweenAssociatedGeneralContractorsofAmerica, San Diego Chapter, and two more contractorsassociations, on the one hand, and, on the other, variousAFL-CIO Building and Construction Trade Unions, plusRespondent Union herein The contract in question had beennegotiated-with a May 1, 1965, effective date-for a termscheduled to conclude April 30, 1970 It contains unionrecognition, union security and hiring hall provisions (articleII,article III) conventionally found in construction workcontracts, together with conventional "no strike-no lockout"provisions.Within a further segment (article XV) whichpurports,inter alia,to set forth "Special Craft Working Rules"for teamsters, the contract contains one provision which readsas followsB.Owner-Operator-THEEMPLOYER may obtaintrucks or equipment from any source, however the opera- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDtors on such trucks or equipment will be properly cleared.The owner-operators of such trucks or equipment mustfurnish proof of legal or registered ownership (subject topredetermination of legality by National Labor RelationsBoard)Respondent Union's secretary-treasurer, when queried withregard to the significance of the contractual phrase inparentheses, testified that-when the provision now underconsideration was being negotiated-the parties wished to say"something" confirming the right of contractually-boundcontractors to engage trucks driven by owner-operators, butlacked complete certainty regarding the legality of the pro-vision they were prepared to draft. The parenthetical phrase-so Secretary-Treasurer Lyons testified-was therefore designed,purportedly to show that though the contractual provisionwould stand as negotiated-questions regarding its possiblenon-enforceability would be reserved, pending a future Boarddetermination.bGriffith 's Pre/ob ConferenceThe highway project with which this case is concerned-located slightly north of Oceanside, California, some 46 milesfrom San Diego measured on the present coastal route-was, sothe record shows, scheduled to start December 20, 1965,approximately. The construction work had a projected Decem-ber, 1967, completion date.On December 23, 1965, various building and constructiontradeunion representatives, togetherwith two or moreTeamsterUnion representatives,met with spokesmen forGriffith'smanagement, for the purpose of determining thatcontractor'smanpower requirements, and for the purpose ofsettling the terms and conditions under which the contractor'swork would be performed. Present for Griffith were A. RayKoons, the contractor's project superintendent designated tosuperviseOceansideoperationsspecifically,andHenryRollston, projectmanager generally in charge of the firm'scurrent operationswherever located (Rollston was, thus,Koons' superior. There may have been other contractorrepresentatives at the conference, the present record, however,provides no basis for determinations in that regard.) Amongthe subjects discussed were such matters as Griffith's work-week and work schedules, subcontractors, payroll procedures,safety, and insurance protection Griffith's spokesmen, further,designated the various crafts which would be required tosupply workmen for the project, and the presumptive "peak"work crews which the contractor would require within eachcraft,with respect to teamsters, the representation was madethat a peak crew numbering 25 would be needed. (The record,taken by and large, will warrant a determination that Griffithproposed to supply required concrete for pouring operations;that it planned to supply such concrete in "wet batch" formfrom a so-called moveable batch plant, which would be set upwithin the geographical lirmts of the contractual jobsite, andwhich would be removed periodically so as to maintainrelatively close proximity to those particular locations wherepouring was currently being done; and that it proposed toprocure dump trucks and truckdrivers for the purpose oftransporting such "wet batch" concrete from the batch plantto pour locations. Throughout the period with which this caseisconcerned, this procedure was being followed.) Nothing inthe present record would justify a determination that Respon-dent Union's representatives were specifically told, during theconference now under consideration, whether Griffith pro-posed to hire 25 teamsters directly for the project, procuretheir services through trucking subcontractors, or procure theservices of self-employed owner-operators driving their owntrucks There seems to have been some consensual understand-ing,however, that part of Griffith's teamster work crewwould consist of self-employed truck owner-operators, sincethe question of their clearance for project work was, so therecord shows, discussed briefly by Project SuperintendentKoons and Business Representative Lyons of RespondentUnion before the conference convened Griffith's superinten-dentwas told that, since his Oceanside jobsite would beconsidered a so-called "remote" protect, because of its distancefromRespondentUnion's San Diego hall, truck owner-operators retained as "wet batch" concrete haulers would notbe required to visit Respondent Union's hall for clearance priortobeginningservice,Lyonspromised-purportedlytoaccommodate the highway contractor-that Respondent Unionwould be willing to dispatch a business representative toGriffith's jobsite, so that concrete truck drivers could becleared there.c.Developments at OceansideConcrete pours connected with Griffith's project were,thereafter, conducted sporadically. Such pours were, neces-sarily, preceded by periods of grade and roadbed preparation,theywere followed by periods during which the pouredconcrete would be permitted to "cure" sufficiently to meetrequisite highway standards. Between December 20, 1965, andOctober 13, 1966, several segments of Griffith's project-theirnumber of total length never specified for the record-werethus completed. By October 13, 1966, Griffith was preparedto begin concrete pour work for another highway segment.Sometime before the date designated, Griffith's concretesuperintendent for the Oceanside project, Herschel Wright,communicated with a representative of Howard Elam Aggre-gateHaulers of Gilroy, California, a truck broker, Elam'srepresentativewas requested to procure a number of dumptrucks and truckdrivers for service on Griffith's project.(Gilroy, Calffronia, where Elam presently maintains his prin-cipal office and place of business, is a Northern Californiacommunity located some 20 miles south of San Jose; Wright,therefore, communicated with William Peters, Elam's SouthernCalifornia representative. Peters, himself a self-employed truckowner-operator,was requested to procure, for Griffith'shighway project, whatever number of trucks the contractoraught deem necessary for concrete pour work, day-by-day.)Pursuant to Wright's request, Elam's representative procuredthe services of several trucks and drivers, ready to performconcretehaulingwork. Some drivers, I find, were self-employed owner-operators; however, there was one personcontactedwhilepour operations were being conducted,Hastingsbyname, who, was-so the record shows-doingbusiness as a trucking contractor, supplying several trucksmanned by drivers in his direct hire.The group of truckdrivers thus procured, for work onGriffith's project, included Robert Oldham, Raymond Post,Robert Schlager, W. Allen Schwarz, Donald Chick, and KermitChick, thesewere all self-employed dump truck owner-operators. There may have been more owner-operators pro-cured for service on Griffith's project; with respect to theirtotalnumber, however, the record is silent. (Each of thedesignated owner-operators had-prior to, or concurrently BLDG. MATERIAL & DUMP TRUCK DRIVERSwith, their procurement for work on Griffith's project-signedaso-called"SubhaulingContract"withElam; pursuantthereto, these signatory subhaulers-purportedly functioning asindependentcontractors-hadretainedElam'sso-called"brokerage" service to procure work for them transporting"rock, sand, gravel, readymixed concrete, earth, asphaltconcrete, and other similar materials" while functioning as"for-hire" carriers.)On Thursday, October 13, pursuant toPeters' call, Schwarz and Donald Chick, plus a number of otherdump truck drivers-possibly seventeen-commenced "wetbatch" concrete hauling work for Griffith's Oceanside highwayproject.When their work commenced, Griffith's portablebatch plant was located closely proximate to the highwaycontractor's then current "point of pour" but some 150-200feet from the projected highway's right-of-way.On Monday, October 17, Post, Oldham, Schlager andKermit Chick,inter aka,were retained to haul "wet batch"concrete.They performed such work, throughout the datedesignated, without delays or difficulty, so far as the recordshows. By the day's close, Griffith's pour-so I find-hadprogressed to such a degree that the current "point of pour"was located some 2'h miles from the contractor's batch plant2.Threats, Restraint, and Coerciona.October 18, 1966Some time within the week before the highway contractor'sOctober 13th pour started,BusinessAgent McDonald ofRespondent Union visited the project, there he spoke withHerschel Wright, Griffith's concrete superintendent. The latterwas told-regarding truck owner-operators procured for con-crete haul work-that "so long as they had proof of ownershipand clearance" from Respondent Union, there would be noproblem.McDonald declared, further, that owner-operatorspossessed of such documentation would not be required to"transfer" intoRespondent Union herem. (During cross-examination by Respondent Union's counsel, Wright testified,further, that McDonald had said owner-operators would not berequired to transfer into Respondent Union if they had a"paid-up card or clearance" or something of the sort. Upon therecord, taken as a whole, this testimony may not be rejected, Iconsider it more likely than not that McDonald may have,inter alia,referred to paid-up Teamster Union card holders asrelieved from transfer requirements, under the circumstancesprevailing on Griffith's project.) Wright, subsequently-so hetestified-communicated this information to Peters, the latterwas, further, requested to furnish a list of owner-operatorsprocured for the project to Respondent Union'sbusinessrepresentative, so that their "status" could be checked. I sofind.During the morning of October 18, Business AgentMcDonald visited Griffith's highway project; there, I find, heundertook to check both the Teamsters Union membershipand registered owner-operator status of currently retaineddump truck drivers. The record warrants a determination that,while stationed near Griffith's batch plant, McDonald hailedsuccessive drivers when they brought their trucks back for newloads, that he first displayed his Teamsters Union identi-fication; and that he requested various drivers, whose Team-stersUnion membership status had not previously been madeknown to him, to show their union cards. Those drivers whocould not produce proof of Teamsters Union membership were353requested to produce truck registration certificates whichwould prove their legal ownership of whatever vehicles theydrove. (The record shows, for example, that-when McDonald"approached" Peters, and was shown the latter's unionmembership card plus a current dues receipt-he did notrequest Peters to produce his truck registration certificate.Such documentation was never-so I find-required fromElam's Southern California truck boss.) The drivers thenworking on Griffith's project-somewhere between 21 and 24innumber-did, save in four cases, display documentationsatisfactory toRespondent Union's business representative.McDonald's contacts with these four drivers-plus his claimedcontacts with two more-generated the situation with whichthis case is concerned.When McDonald, some time shortly after he reached theproject, hailed Schwarz, who had then reached the batchplant, he first displayed his credentials. Then he asked Schwarzwhether he had proof of Teamsters Union membership. WhenSchwarz replied negativelyHe asked me if this was my truck and I told him it was, hethen asked me if I had a registration. At this particular timeup to this date I did not have a regular truck registration, Ihad lost the regular truck registration and sent for a newone to Sacramento. I just had a suspense receipt, showingthat I had paid my quarterly license fee.Respondent Union's business representative, however, declaredthat such a receipt would not demonstrate Schwarz' ownershipof his truck; he requested Schwarz to pull over and park hisvehicle, while he (McDonald) and Peters conferred. (McDonaldrecalled-sohe testified-that Schwarz had, during theirconversation, referred to his "ITOOU" membership whenqueried regarding his truck ownership status; the record showsthat these initials had designated Independent Truck Owner-OperatorUnion,ComplainantAssociation'spredecessor.McDonald professed lack of knowledge regarding thatorganization, but declared that it was not recognized sinceRespondent Union had a contract with Griffith within thearea.) Schwarz, so his testimony shows, concluded that, tocontinuework on the project, he would have to joinRespondentUnion.He sought out McDonald; requestedinformation regarding "what he had to do" to become aTeamsters Union member; and signed a membership applica-tionwhich Respondent Union's business representative thenand there prepared. Following the document's execution,Schwarz "got back in line" with his truck, and-so hetestified-resumed "wet batch" concrete hauling. (While awitness, McDonald conceded that he had given Schwarz verbal"clearance" with respect to continuing work, though the latterhad not yet provided satisfactory proof of registered owner-ship relative to his truck. During direct examination, Respon-dent Union's business representative testified-in this connec-tion-that Schwarz had been told his membership applicationwould be accepted "[subject] to proof of registered owner-ship" later; despite this testimony, however, McDonald dec-lared, further, that he did not see or talk with Schwarz afterOctober 18, whether at Oceanside or any other j obsite. Duringcross-examinationMcDonald reconsidered; he recalled thatsometime later, but during the Oceanside pour, Schwarz hadcome to see him on Griffith's project, and had then displayed atruck registration certificate, which he had just received bymail. Schwarz, summoned to testify previously, had not beenquestioned regarding any subsequent jobsite contact withRespondent Union's business representative. The latter's re- 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDvised testimony, therefore, stands without contradiction orcorroboration.ThoughMcDonald's refreshed recollectionregarding their subsequent contact concededly reflects aretraction of his claimed recollection on direct examination,rejection of his final recital hardly seems warranted; I find thatSchwarz did, during a brief contact, subsequently display hisregistration certificate.) Concurrently with Schwarz' verbalclearance,McDonald had a number of further contacts withdrivers. Some, he recognized from previous projects; these,generally, do not seem to have been challenged or confronted.The record shows, however, that he conferred with one driver,Flowers, who turned out to be a suspended Teamsters Unionmember, Flowers reinstated his membership, and was there-upon, like Schwarz, given verbal clearance. (Within his brief,General Counsel characterizes Flowers as a truck owner-operator "who apparently had no problem with his registrationcertificate" but the record provides no testimonial justificationfor such a determination, pro or con.) When queried, duringcross-examination, regarding conversations with two moredrivers, John and Gus Pastro, Respondent Union's businessrepresentativecategorically testified-without challenge orcontradiction-that they received verbal clearances when,pursuant to request, they showed proof of registered truckownership. I so find.Shortly following his conversation with Schwarz, McDonaldsought to communicate with Post, Oldham and Schlager.Consistently with his routine practice, he hailed them whilethey were standing in line, waiting for their next "wet batch"concrete load at Griffith's plant. Showing his credentials,Respondent Union's business representative requested thesedriverstoproduce their respective identifications. Theserequests, however, were refused.ItemWhen McDonald "approached" Post, the latter-so therecord shows-knew who he was, since they had met previous-ly,while Post was performing work on another contractor'sproject.While a witness, Post conceded that-when hailed-hehad told McDonald, forthwith, that he would not talk withhim. McDonald's recollection with respect to their conversa-tion, however, was more detailed; the business representativetestified as follows.... I believe I first stopped Mr. Post and approached histruck and asked to see his identification. He said then hedid not belong to the Teamsters; he'd seen my identifica-tion; he said he was an owner-operator. I asked to see hisregistration slip ... his vehicle registration, and he told mewhere to go in no uncertain terms ... told me to goto ... and " ... . I don't have to show it." ... I told him topull over because he had not been properly cleared.I credit this version with respect to their conversation Post, sothe record shows, complied with McDonald's requestItem- Respondent Union's representative next encounteredSchlager.The latter was, likewise, requested to display hisTeamsters Union card. Schlager declared that he did not haveone, he said he was a truck owner-operator. McDonald thenrequested him, I find, to produce his truck registrationcertificate. (Schlager, while a witness, could not recall such arequest.His denials with respect thereto, however, cannot beconsidered positive.When queried whether McDonald hadrequested his truck registration, he first said that he did not"believe" so, when the question was repeated, Schlager merelyreported that "to [his] knowledge" no such request was made.With matters in this posture, my observation of the witnes-ses-coupled with due regard for the logic of probability-convincesme that McDonald's positive recollection meritscredence ) Schlager, however, refused to show his registration,concurrently, I find, he demanded McDonald's name andproceeded to make various entries upon some letterheaddocument bearing Complainant Association's designationRespondent Union's representative requested him to pull offto the side because he, too, had not been properly cleared.When Schlager questioned McDonald's right to give suchorders, Peters-who, presumably, had been nearby-requestedhim to comply. Schlager did as requestedItem.Next, somewhere within the revolving sequence ofdump truck drivers, McDonald encountered Oldham; the latterwas, like his predecessors, requested to show his TeamstersUnion card. Oldham declared that he did not have one, hereported his "ITOOU" membership. McDonald was, further,told that he was a truck owner-operator. Respondent Union'sbusiness representativethenasked him to display his registra-tion, this request was refused. McDonald thereupon I find,requested him to "pull off the side of the road" which he did.(Oldham testified that he was directed to "pull over" promptlywhen he told Respondent Union's business representative thathe was a member of Complainant Association, he furthertestified that he refused, initially, to comply with McDonald'sdirective,but that he did "pull over" when Peters andConcrete Superintendent Wright, within his view, concurrently"waved" him over. Oldham was asked whether "at this time"McDonald had requested him to show his truck registration,this he denied. Whether his denial was intended to cover hisentire conversation with Respondent Union's business repre-sentative, or whether it was based upon his recollection that nosuch request was madeafterhe pulled out of the contractor'struck line cannot be determined, however, from the record.McDonald's version of their conversation is credited.) Follow-inghis conversation with Oldham, McDonald sought outPeters, who had, himself, just returned with his truck for a new"wet batch" load. The truck boss was told that Post, Schlager,and Oldham were "improperly" working, since they had notbeen properly cleared, further, Peters was told-so I find-thatthe drivers in question would have to be cleared or replaced.Peters suggested that he (McDonald) should notify ConcreteSuperintendentWright,or some other representative ofGriffith's management.b.Further (Claimed)DevelopmentsWith matters in this posture-before McDonald's contactwith Griffith's management can properly be reviewed-somedigression would seem to be warranted.Consistently with his complaint, General Counsel profferedtestimony calculated to support a determination that Respond-entUnion's business representative, during his October 18visit to Griffith's project, demanded that Kermit Chick and hisson, Donald Chick, both self-employed truck owner-operators,become Teamsters Union members. Failing that, so GeneralCounsel contends, McDonald demanded that Griffith termi-nate their services. General Counsel's presentation with respectto these contentions, however, reveals some significant testi-monial conflict; serious credibility questions are presented.While a witness, Kermit Chick testified-without contra-diction-that he and his son, functioning as full partners, ownfour trucks, of these, three are dump trucks. All four trucksare registered, however, in Kermit Chick's name; the registra-tions,first procured while Donald Chick was a minor, have BLDG. MATERIAL & DUMP TRUCK DRIVERS355never been changed. The Chicks drive their own trucks, nodnvers are hired.Pursuant to Peters' call, previously noted, Donald Chick hadcommenced service on Griffith's project October 13, KermitChick had reported for "wet batch" work on Monday, the17th. Late on the morning of October 18, so Ken-nit Chickrecalled,Respondent Union's business representative "ap-proached" him, displayed his credentials, and requested him(Chick) to display his Teamsters Union card. Chick, who hadseated himself within his truck's cab-so he testified-said"How would you like to go to Hell?" and drove off. When hereached the waiting truck line at Griffith's batch plant,however, the batch plant operator told him that he could notbe loaded, and that he would have to pull out his truck. Chickqueued the reason for this directive, he was told that it wasbecause he did not hold Union membership. The batch plantoperator purportedly declared, further, that "they" wouldshut the plant down, should he continue to give Chick loads.Kermit Chick, so he testified, refused to pull his truck outfrom under Griffith's batch plant, declaring that, "If they wantto shut it down" they would just have to do so According tohis purported recollection, he worked the rest of the day.That evening, so he recalled, Peters told both him and hisson that their trucks could not be used the next day, Elam'struck boss said that they would have to get clearance from theunion.When asked what he meant by clearance, Petersreportedly said that "plain speaking" they would have toprocure Teamsters Union membership. Both Chicks, so theytestified, then held Teamsters Union withdrawal cards Therewas some discussion regarding what reinstatement would costthem; Kermit Chick finally declared that he and his son would"think .over" whether to rejoin. They did not return towork on Griffith's project.With respect to these developments, Donald Chick testifiedas follows That he is one of Complainant Association's chartermembers, that Peters had called him to proffer work onGriffith's project, that he had started "wet batch" hauling onOctober 13, that, on October 18, McDonald spoke to him onGriffith's project "sometime around 9 o'clock" after display-ingUnion credentials; that he was requested to show hisTeamsters card, that he then told Respondent Union's businessrepresentative he belonged to Complainant Association herein;thatMcDonald said this was not good enough; that, when hedeclared he had no Teamsters card, McDonald directed him topark his truck; that he told McDonald he was "very sorry" butthat he did not wish to lose his place in Griffith's batch plantline; and that McDonald then merely turned around and left,saying, "There's another one" to some unidentified person.Donald Chick first declared that he continued to haul. He thenvolunteered a statement, however, that Griffith's batch plant"seemed to break down" while he was waiting for his nextload. During cross-examination, he amplified this testimony asfollows:Well, there was quite a delay in the trucks, loaded out twoor three trucks then, one or two, then there was anotherdelay ... I don't know exactly it broke down or justexactlywhat happened, whether they was waiting onmaterial of some sort or just what it was; I know there wasa delay and there was two trucks setting underneath waitingfor a load. The plant wasn't running for a few minutes, for alittle bit.Then, when asked whether it was not a fact that he had waitedin line for the rest of the day for the batch plant to be fixed,Chick conceded his cross-examiner's correctness, saying that he"never did" get another load, because the plant closed down.Regarding these purported recollections of Kermit andDonald Chick, the following testimonial tidbits should benotedWhile a witness, Respondent Union's business represen-tative categorically denied any confrontation or conversationwith the Chicks, during his October 18 project visit. ProjectSuperintendent Koons, while testifying as General Counsel'switness, did purportedly recall some supposed statements byMcDonald that "five" truckdnvers had not been properlycleared, such recollections, should they be deemed credible,would seemingly tend to buttress the testimony which KermitandDonald Chick proffered, and would thus presumablyprovidesomesupport for a determination that McDonald wasmistaken, when he claimed no October 18 contact with thedrivers designated. None of General Counsel's further witnes-ses, however, could recall a reference by Respondent Union'sbusiness representative to any drivers other than Post, Oldham,and Schlager; these were the sole group whom he described asnot properly cleared. The failure of General Counsel's witnes-ses to recall any contemporaneous reference to Kermit orDonald Chick, certainly, would seemingly vitiate the probativeworth of their recitals. Regarding a most significant matter,further, the Chicks proffered mutually contradictory testi-mony Donald Chick declared, without qualification, that,following his 9 o'clock conversation with Respondent Union'sbusiness representative,Griffith's batch plant functioned brief-lywith interruptions, finally closing down. Kermit Chick,however, reported that he worked until "close to 11 o'clock";that he then had his confrontation with McDonald, and that heworked the rest of the day. None of the further witnessespresented-whether inGeneralCounsel'sorRespondentUnion's behalf-recalled any batch plant breakdown.With matters in this posture, no definitive factual conclu-sions bottomed upon the purported recollections proffered byKermit and Donald Chick would, within my view, be warran-ted.Their recitals, which I find partially self-contradictorywith respect to significant matters, stand without corrobora-tion in further material respects. Though, taken by and large,such testimony may not "carry its own death wound" thistrier of fact cannot consider it reliable, probative or substantialtestimony, warranting any factual conclusion whatsoever.c.Threats, coercion, or restraintDuring McDonald's late morning conversation with Peters,previously noted, Elam's representative was told-so I find-that there were three men on Griffith's project who had notbeen properly cleared, and that they had refused to showRespondent Union's business representative their proof ofregistered truck ownership. When he was asked what could bedone about it, McDonald's testimony showsItoldhim that due to the fact [Post, Oldham, andSchlager] had been so abusive and flatly refused to showme proof of registered ownership, I told him he'd have tosend them to the hall, get properly cleared.McDonald conceded, while a witness, that he was then"irritated" because the dnvers designated had treated him soroughly. Thus motivated, he took the position that "field"clearance on Griffith's project-so far as Post, Oldham, andSchlager were concerned-could not be completed; that theywould have to come to Respondent Union's SanDiego hall.Under circumstances not clearly developed, within the 356DECISIONSOF NATIONALLABOR RELATIONS BOARDpresent record,McDonald's position was thereupon com-municated to Project Superintendent Koons and Griffith'sprojectmanager,Henry Rollston; both men-presumablyreached by radio telephone-met shortly thereafter withRespondent Union's business representative at Griffith's pro-ject site.McDonald-so Project Manager Rollston testified-reportedthat "three or four drivers" had not been properly cleared, andthat he expected Griffith's management representative to do"something" calculated to correct the situation. More parti-cularly,RespondentUnion'sbusinessrepresentative-soGriffith's projectmanager recalled-declared his expectationthat the contractor would see the men properly cleared; whenqueriedwhether they could be cleared at the Oceansidejobsite, however, he replied that they would have to go toRespondentUnion'shall.According to Project ManagerRollston, McDonald stated no reason for this requirement. Theproject manager's further testimony, in relevant part, reads asfollowsQ. Did Mr McDonald tell you what would happen if themen were not properly cleared?A. That's vague in my mind, I don't believe he said bystatement but only by indication that they would shut usdown... .Q. (By Trial Examiner) [Do] you have any recollectionat all as to how he put that?A.Well, possibly, probably, orasI recall, "that will beit,"or something like that, now, what that meant Iwouldn't know.[Emphasis supplied ]Rollston,while a witness, conceded his lack of recollectionregardingMcDonald's exact words, or the substance of hisstatement. And-when proffered a copy of his prior Boardstatement for the purpose of refreshing his recollection,-theprojectmanager could merely repeat McDonald's commentthat the men would have to be properly cleared, he testified,further, that "there was confusion" within his mind regardinghow McDonald had put the matter, though he recalled that"he [McDonald] indicated" the job would be shut down.During cross-examination, Rollston repeated his testimonythat McDonald had merely said "That will be it" when queriedregarding the consequence of Griffith's possible refusal to sendPost, Oldham, and Schlager to Respondent Union's hall. Thus,so Griffith's project manager conceded, his present testimonialconclusion-that McDonald was really saying the job would beshut down-reflects nothing more than his "conjecture" thatsuch a possible consequence might follow.The business representative's remark now under considera-tion was made-so the record shows-during a general discus-sion,with several persons present. Project SuperintendentKoons,who was likewise there, corroboratively recalledMcDonald's statement that those drivers who could not becleared in the field would have to come to Respondent Union'soffice for proper clearance. When queried by General Counsel,regarding his comment in response, Koons declared thatA.Why, I indicated that would be, in effect, shut medown or curtailing the operation, if we had to shut the menoff right then and send them down to San Diego to getthem properly cleared.Iagain reiterated, I asked him thenif he couldn't possibly clear them out here in the field ....Q. Did he tell you why he would require these five [9]to go down to San Diego to be cleared at the office?A. Well, in the course of the conversation he indicatedthat he wasn't getting cooperation from these particularpeople ... that he had reached a stalemate and that hewould like for them to come down to the office and becleared ....Q. Did he say anything in response to your commentthat he would be shutting you down, shutting the operationdown?A. As I recall, I think he said that he didn't want to shutus down but these people had to be properly cleared.[Emphasis supplied.]According to Koons, Respondent Union's business represen-tative never did specify, during their conversation, what properclearance would require. G. Ralph Grago, business manager ofComplainant Association, one of those present during thediscussionnow under consideration, did request such aspecification, further-so I find-he requested Griffith's projectsuperintendent to ask McDonald what Post, Oldham, andSchlager should bring with them when they visited RespondentUnion's hall, so that required clearance procedures could beexpedited. McDonald, I find, declared merely that, if the menwould "come down" to Respondent Union's San Diego office,he would see that they were properly cleared, or try to clearthem. (While a witness, Grago purportedly recalled thatMcDonald, responding to a query whether clearance wouldmerely require documentation sufficient to demonstrate aparticular driver's registered ownership of his vehicle, did saythat "more . . . than that" would be required. None of GeneralCounsel's further witnesses, however, corroborated this testi-mony. With due regard for the record considered in totality-coupled with my observation of the witnesses-Grago's testi-mony, with respect to McDonald's supposed remark, fails topersuade.)While a witness, Koons detailed his "personalinterpretation" with respect to what proper clearance for truckowner-operators would require, he testified that he understoodthe "No. 1 requirement" for truck owner-operators, thoughnot the sole requirement, would be proof relative to theirvehicle's ownership.Griffith's project superintendent was queried, during re-direct examination, regarding the degree to which his firm'soperationswould be affected, with three men sent toRespondent Union's office pursuant to McDonald's demand.He declared that production rates in highway constructiondepend upon the number of trucks utilized, and the continuityof their operations.If those trucks or the number of trucks is cut down anyway ... the cost would run so high we couldn't very wellafford to run with it ... I mean if we didn't have the properamount of trucks production wouldn't be such ... ourcosts would be up substantially and if there was enough ofthe people that were taken off we couldn't go ahead andoperate in any kind of economic form. We probably wouldhave to shut down, because we couldn't afford to run witha losing operation.When Koons was then asked, specifically, whether the tempo-rary loss ofthree truckswould substantially impair Griffith'sproject operations, he responded affirmatively, declaring thattheir absence would break the firm's desired "wet batch"hauling sequence. Production of readymixed concrete withinGriffith'sbatch plant-so the project superintendent testi-fied-requires a mere 44 second cycle within a mixing drum,should no truck then be ready promptly to receive themixture, the batch plant operator would have to retain itwithin the drum until a truck reached the plant. Koonsdeclared, further, that his firm functioned subject to a time BLDG. MATERIAL & DUMP TRUCK DRIVERS357limit, since readymixed concrete is required to be both on thegrade and in place within 1 hour-sometimes 45 minutes-followingwater's addition to the mixture. With a trucksequence disrupted-so he testified-the possibility would existthat available trucks could not deliver concrete to the firm'spour site within the requisite time limit. Such "old" concretecould not be poured, and would have to be wasted For thesereasons,Griffith's project superintendent declared, his firmtries to have sufficient trucks on hand so that one truck will bestanding by, ready to go underneath the batch plant drum,promptlywhen its predecessor has received a load anddeparted.When, however, Koons was asked whether Griffith's opera-tion had really sustained some loss of production on October18, he declared that the principle "loss" suffered had derivedfrom the fact that some drivers had been required to ceasework-orhad themselves determined to do so-whileMcDonald's request for the temporary release of Post, Oldham,andSchlagerwas under consideration by managementrepresentatives. The project superintendent conceded that-sofarashe knew-no "wet batch" had been wasted thatafternoon, though Griffith had lost "a great deal of time"while the controversy generated by McDonald's demand wasbeing settled. Koons conceded, further, that the drivers whosetruckshad been parked-while the discussion now underconsideration proceeded-were those who had felt directlyconcerned therewith; those drivers who were not con-cerned-so I find-had continued to receive and transportloads, for delivery to Griffith's pour sited. SubsequentdevelopmentsWith matters this posture, Griffith's management represen-tatives-so the record shows-finally concurredwithMcDonald's request. Post, Oldham, and Schlager were directedto leave the project, and to procure "clearances" throughRespondent Union's San Diego headquarters. Shortly beforenoon, I find, they left the project for this purposeC.Conclusions With Respect To Threats,Coercion, Or RestraintWith matters in this posture, the record-considered with-out regard for subsequent developments within RespondentUnion's San Diego headquarters-presents a threshold ques-tion. Section 8(b)(4)(u)(A) and (B), with respect to whichGeneral Counsel has charged violations, provides,inter alia,thatIt shall be an unfair labor practice for a labor organizationor its agents . to threaten, coerce, or restrain any personengaged in commerce or in an industry affecting com-merce ...for certain statutorily-proscribed purposesWithin his com-plaint,GeneralCounsel charges that Respondent Union,through its business representative, was demanding that Post,Oldham and Schlager become Teamsters Union members, orthatGriffith terminate its reliance upon their services inconnection with that firm's Oceanside highway project Infurtheranceof these demands, General Counsel contends,RespondentUnionherein-throughBusinessAgentMc-Donald's statements and conduct-threatenedGriffithwithpulling all dump truck drivers off the highway project, therebyshutting down concrete hauling operations By such statementsand conduct, General Counsel charges, Respondent Union"threatened, coerced and restrained" thehighway contractorspecifically.Reference has been made, previously within thisdecision, to Respondent Union's contention,inter alia,thatBusiness Agent McDonald's conduct merits no such character-ization.With respect to this portion of General Counsel's case,RespondentUnion's defensive position-withinmy view-merits Board concurrence. McDonald's course of conduct,challenged herein, really presents two related factual and legalquestions,with respect to both, I find, General Counsel'spresentation deserves rejectionFirstGeneral Counsel contends that Respondent Union'sbusiness representative "threatened" Griffithwith a projectshutdownWell-settled decisional doctrine, true, does teachthat specific threats of work stoppage will normally beconsidered Section 8(b)(4)(ii) violationsConstruction andGeneral Laborers Union Local 270, International Hod Carriers,Building and Common Laborers Union of America (Howard J.White,Inc.),161NLRB1313; International Brotherhoodof Electrical Workers, Local Union No. 11, AFL-CIO (GeneralTelephone Company),151NLRB 1490, 1493, 1495,Local349, International Brotherhood of Electrical Workers, AFL-CIO (Dade Sound and Controls),149 NLRB 430f;Local150,InternationalBrotherhood of Operating Engineers,AFL-CIO (Frisch Contracting Service Co ),149 NLRB 29,31-34, General Counsel's presentation with respect to Mc-Donald's purportedly coercive remark, however, can hardly beconsidered sufficient to sustain his contention that a clear-cutthreat was proffered. Griffith's project manager-presented asGeneral Counsel's sole witness with respect to McDonald'ssupposed verbal threat-professed a recollection, merely, thatRespondent Union's business representative had said, "thatwill be it," when their discussion turned to possible conse-quences should Griffith fail to release Post, Oldham andSchlager for whatever time they might require to procure"clearances" from Respondent Union's hall Rollston's testi-mony with respect to McDonald's purported statement,further,was significantly qualifiedHe prefaced his recol-lectionwith a speculative declaration that McDonald had"possibly, probably" made the comment noted; his response,then,was capped with a voluntary statement that "what[McDonald's remark] meant" he (Rollston) would not knowOn its face, the business representative's purported remarkseems equivocal, to say the least; conceivably, it could havebeen proffered as a statement of fact. Project ManagerRollston, himself, conceded-while a witness-that his personalconstruction of McDonald's rather ambiguous language derivedfrom nothing more concrete than conjecture. With matters inthis posture, determination can hardly be considered warran-ted that General Counsel has sustained his burden of proofwith respect to McDonald's purported threat.United Associa-tion Pipe Fitters Local Union No. 538, etc. (American BoilerManufacturers Association),154 NLRB 314, 317-319;Local38, International Brotherhood of Electrical Workers, AFL-CIO (Edwin A. Wells),148 NLRB 757, 759-760,GeneralTeamsters Local No 162, IBTCWHA (B. P John FurnitureCorporation),144 NLRB 536, 543-545;ElectricalWorkersUnion Local 38, International Brotherhood of ElectricalWorkers, AFL-CIO (Hoertz Electric Maintenance Co.),138NLRB 160, 161-162. Cf.Construction, Building Material andMiscellaneous Drivers Local Union No 83, IBT (Marshall &Haas),133 NLRB 1144, 1145-46. Bureaucratic "expertise" 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to labor-management relations may, possibly,warrant some generalization that trade union spokesmenfrequentlycloak their calculated threatswith so-called"Aesopian" language, euphemisms or circumlocution, suchgeneralized knowledge or belief, however, will not-withoutmore-support a determination that particular language charge-able to some respondent union's representative was, really,purposefully used to convey a statutorily proscribed threatSecond General Counsel further contends that RespondentUnion's business representative did, really, cause a curtailmentorpartialshutdown of Griffith's highway project. This,General Counsel would suggest, subjected the highway contrac-tor to statutorily-prohibited pressures. Within his beef, Gen-eral Counsel puts the matter thusThe Board and the courts have uniformly held thatsuccessful inducement or encouragement of workmen toceaseperformance or services necessarily restrains andcoerces their employer. (Cases cited.) Likewise, here, therequirement that Griffith's owner-operators leave their jobsand travel to San Diego threatened, coerced, and restrainedGriffithwithin the meaning of Section 8(b)(4)(u) of thestatute.The contention, however, fails to persuade. ItemNothingwithin the present record will support a determination thatGriffith's project was really curtailed-save, possibly withinsomede minimisdegree never specified for the record-whenPost,Oldham, and Schlager departed for their San Diegorendezvous with Respondent Union's representative. Griffith'sproject superintendent-despite his professed fear that tempo-rary releases for three drivers, pursuant to McDonald's de-mand, would seriously hamper his firm's concrete pours-neverdid direct a cessation of work. No readymixed "wet batch"concrete was dumped, so far as the record shows, because ofdelaysordislocationwithin the contractor's truck haulsequence. (The record does show that Griffith maintained afew standby trucks, somewhere within the vicinity, which werecustomarilypressed into service whenever some owner-operator's truck broke down. Such contractor-held trucks,when put into service, were manned by Griffith drivers.Nothing in the present record even suggests that these trucksand driversmay not have been currently available forreplacement purposes,when Post, Oldham, and Schlagerdeparted.) For all we can tell, Griffith may have replaced someor all of the missing drivers. Item: The record clearly warrantsa determination that Respondent Union's business representative-when he requested Griffith's management to release threedrivers-based that request upon Respondent Union's contrac-tually-defined right to require their clearance for project workas self-employed truck owner-operators. General Counsel hasnot, herein, challenged the propriety of Respondent Union'scontractual clearance requirement, so far as such self-employedowner-operators may be concerned. (Previously, within thisdecision, passing reference has been made to conventionalunion security and dispatch provisions, found within themaster San Diego County contract concededly deemed rele-vantwith respect to matters with which we are presentlyconcerned. Those provisions, clearly, govern the relationshipbetween signatory contractors, subcontractors on jobsites, andtheir "workmen" dispatched through some signatory union'shall. Since a further provision, however, clearly gives contrac-tors the right to procure trucks or equipment "from anysource" without regard to preferential "hiring hall" referrals,contractually-defined procedures reasonably calculated to re-assure Respondent Union that trucks thus procured were reallybeing manned by their registered owners, rather than by somecontractor's or subcontractor's hired drivers, could hardly beconsidered statutorily proscribed.) The language in question,concededly, gives Respondent Union the right to policesignatory contractors, with respect to their procurement oftrucks manned by owner-operators without recourse to hiringhall referrals. So construed, the provision creates primaryrights and obligations, directly binding upon signatory contrac-torsBusiness Agent McDonald was, clearly, relying on thisnonchallenged contractual provision, when he demanded thatPost,Oldham, and Schlager be directed to procure requisite"clearances" within Respondent Union's hall, his course ofconduct, theiefore, cannot, legitimately,be considered"coercion or restraint" directed against some neutral contrac-tor, with respect to disputes not his (the contractor's) own.Since I have, thus, found that Respondent Union didnot-while seeking to resolve the situation with which this caseisconcerned-rely upon statutorily proscribed pressures, Iconclude that General Counsel's complaint, herein, meritsdismissal, and will so recommend.PostscriptHaving reached this conclusion, I find it unnecessary toconsider certain further questions which the record presents.These questions, primarily, derive from certain relevant statu-tory provisions which, because of my disposition with respectto this case, need not be reached. The statute, previouslyquoted in relevant part, proscribes certain conduct... where an object thereof is. (A) forcing or requiring anyemployer or self-employed person to join any labororganization . (B) forcing or requiring any person tocease doing business with any other person ...With respect to Section 8(b)(4)(u)(A), General Counsel hascontended, herein, that Post, Oldham and Schlager, togetherwith other truck owner-operators similarly situated, are "self-employed persons" within the meaning of the statute, and thatRespondent Union's course of conduct, considered in totality,clearly reveals its purpose to require that such persons procureTeamsters Union membership. Respondent's counsel has, how-ever,proffered a highly sophisticated suggestion-bottomedpresumably, upon a subsidiary contention that these truck-drivers performed their work, subject to Griffith's right ofcontrol, within the geographical limits of a single jobsite-thatthey should be considered "employees" subject to conven-tional hiring hall referral, rather than independent contractorsFurther, Respondent contends that Post, Oldham and Schlagerwere never really required to reinstate or procure membershipin some Teamsters Union local as acondition precedent forclearances on Griffith's highway project. With respect toSection8(b)(4)(ii)(B),GeneralCounselcontends thatMcDonald's demand was reasonably calculated to force orrequire Griffith to "cease doing business" with Post, Oldhamand Schlager as dump truck drivers-temporarily at least-because they lacked current Teamsters Union membership.Respondent Union has traversed this contention, suggestingthat-since Post, Oldham and Schlager lacked requisite clear-ances-their temporary debarment was contracturally warran-ted and statutorily privileged. With matters in their presentposture, however, these questions-which have been thorough-ly litigated and briefed by counsel-need not be resolvedherein BLDG. MATERIAL & DUMP TRUCK DRIVERS359CONCLUSIONS OF LAW1.The Griffith Company is a person within the meaning ofSection 2(1) of the Act, engaged in commerce and businessactivitieswhich affect commerce within the meaning ofSection 2(6) and (7) of the Act, as amended.2.BuildingMaterial and Dump Truck Drivers, Local No.36, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act, as amended.3.Respondent Union has not-through statements or con-duct chargeable to its business representative-engaged inunfair labor practices affecting commerce within the meaningof Section 8(b)(4)(u)(A) or (B) of the Act, as amended.RECOMMENDED ORDERUpon these findings of fact and conclusions of law, andupon the entire record in the case, my recommendation is thatthe Board, pursuant to Section 10(c) of the National LaborRelations Act, as amended, dismiss the present complaint in itsentirety.